Citation Nr: 1822829	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-43 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971, including service in the Republic of Vietnam from October 10, 1969 to October 9, 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In October 2014 the Veteran participated in an informal hearing before a decision review officer (DRO) at the RO.  A summary of the hearing is of record.  

In June 2016, the Veteran was afforded a Travel Board  hearing at the RO before the undersigned.  A transcript of the hearing is associated with the record.  The undersigned granted the representative's request that the record be left open for 60 days to submit additional evidence.  No additional relevant evidence was submitted during this timeframe.


FINDINGS OF FACT

1. Any right ear hearing loss that the Veteran experienced during combat service did not develop into a permanent or chronic disability at that time; there was no diagnosis or manifestations to a compensable degree within one year after service discharge or continuity of hearing loss symptomatology after service; and the current hearing loss disability has not been linked to an in-service injury, disease, or incident.

2. Throughout the period on appeal, the Veteran manifested no worse than Level III hearing acuity in both left and right ears.



CONCLUSIONS OF LAW

1. The criteria for service connection for left ear hearing loss have not been met. 38 U.S.C. §§ 1110 , 1112, 1154(b), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307(a)(3), 3.309(a), 3.385 (2017).

2. The critieria for an initial compensable rating for left ear hearing loss have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).

II. Service Connection

The Veteran contends that he developed right ear hearing loss as a result of noise exposure during his combat service in the Republic of Vietnam during service.  At the June 2016 hearing hearing, he reported exposure to gunfire and an explosion during service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2017).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

Initially, the Board finds that the preponderance of evidence is against a finding that the Veteran's right ear hearing loss manifested itself to a degree of disability of 10 percent or more within a year of his discharge from service in 1971.  Audiometer tests at separation were negative for objective evidence of right ear hearing problems.  He did not complain of hearing loss during service.  On the contrary, at the June 2016 Board hearing, the Veteran testified that his hearing loss started in 1986.  Therefore, the one-year presumption for sensorineural hearing loss under 38 C.F.R. §§ 3.307 and 3.309 is not helpful.  Further, there is no indication of continuity of symptomatology since service.  

As for direct service connection, on August 2013 examination diagnosed the Veteran with right ear sensorineural hearing loss.  Accordingly, the first element of service connection, a current disability, is met.  

The Veteran's lay reports are sufficient to establish that he had in-service injury via hazardous noise exposure, despite a lack of complaints or treatment for noise exposure or acoustic trauma during service.  At the June 2016 hearing, he reported excessive noise exposure during service attributed to gunfire.  His DD Form 214 indicates that his military occupational specialty (MOS) was a light weapons infantryman.  He served in the Republic of Vietnam from October 10, 1969 to October 9, 1970.  He is a recipient of the Bronze Star Medal, Vietnam Service Medal, and Vietnam Campaign Medal amongst many decorations and medals.  
Thus, the combat presumption applies in this regard.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).

Section 1154(b) combat presumption has been interpreted to apply not only to a veteran's reports of exposure to acoustic trauma during combat service, but also to reports of permanent hearing loss that began during such service.  See Reeves v Shinseki, 682 F.3d 988, 998-1000 (Fed. Cir. 2012).  Thus, if a combat veteran's lay reports establish that "the hearing disability he incurred in service was a chronic condition that persisted in the years following his active duty," then service connection may be granted without the need for a medical opinion to link the current disability to service.  Id. at 1000.  Clear and convincing evidence to the contrary may rebut incurrence of a chronic condition in service, but reasonable doubt should be resolved in the Veteran's favor.  Id.; see also 38 C.F.R. § 3.304(d).

Here, the Veteran has not reported having had chronic or permanent right ear hearing loss that first manifested during combat, or otherwise during his active service.  On the contrary, at the June 2016 Board hearing, he testified that his hearing loss began in approximately 1986.  Specifically, he indicated that he was not aware that he had hearing loss until 1986 when his wife informed him that he could not hear her.  Prior to this, he heard "crickets" attributed to tinnitus, a disability that he has already been gramted service connection for.  These statements by the Veteran do not amount to a report that he actually noticed hearing difficulties during combat or other service, or that any such symptoms persisted on a chronic basis since service.  Thus, the combat presumption does not extend to the Veteran's right ear hearing loss disability.

Further, service treatment records document no complaints of or treatment for a right ear hearing loss disability.  On September 1968 pre-induction, an audiometer read 0, 0, 0, 5, 10 dB at applicable auditory threshold frequencies.  Clinical evaluation of the ears was normal.  While the Veteran claims that he was not afforded a separation examination, service treatment records contain an April 1971 separation examination.  An audiometer for the right ear read 10, 10, 0, 10, 10 db at applicable auditory threshold frequencies.  In a report of medical history, he marked "no" to having hearing loss.

The Veteran was afforded a VA audiological examination in August 2013.  A review of the claims file was noted and in-person examination conducted.  The examiner acknowledged the Veteran's assertion of noise exposure during service.  Post-service the Veteran worked in a factory, body shop, and as a mail carrier until 1988.  He reported recreational noise exposure from motorcycles and boating.  The examiner opined that the Veteran's current right ear hearing loss disability is not related to reported noise exposure during service.  The examiner interpreted audiograms at entrance and separation as both showing normal hearing loss in the right ear.

The Board finds the examiner's opinion to be well reasoned and thorough, having considered the entire record, including service treatment records, as well as the Veteran's historical accounts and providing specific medical evidence for the opinion rendered.  Notably, there are no available hearing test results between the September 1968 separation examination and August 2013 VA examination.  The Veteran has not identified any records.  On the contrary, at the Board hearing, he stated that there were no outstanding records.  Therefore, the examination report warrants probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").

The Board must conclude that the weight of the evidence is against the claim of service connection for right ear hearing loss.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not help the Veteran.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for right ear hearing loss is not warranted.


III.   Increased Rating

The Veteran generally asserts that he is entitled to a rating in excess of 10 percent for left ear hearing loss.  The Veteran is currently assigned an initial 10 percent rating for left ear hearing loss, effective May 10, 2013, under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Ratings for hearing loss disability are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level, in decibels (dB) as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100.  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  Id.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of Table VI or an alternate table, Table VIA, whichever is more beneficial to the Veteran.  38 C.F.R. § 4.86.  This applies to two patterns.  In both patterns each ear will be evaluated separately.  Id.  The first pattern is where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more.  38 C.F.R. § 4.86(a).  The second pattern is where the pure tone threshold is 30 decibels or less at 1000 Hz and 70 dB or more at 2000 Hz.  Id.  If the second pattern exists, the Roman numeral will be elevated to the next higher numeral.  Id.  In describing the evidence the Board refers to the frequencies of 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz, as the frequencies of interest.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA treatment records list an assessment of hearing loss, not otherwise specified (NOS), since April 2013, to include a history of hearing aids.

As indicated, the Veteran was afforded a VA audiological examination in August 2013.  The examination revealed left ear auditory thresholds in the frequencies 1000, 2000, 3000, and 4000 Hertz as 20, 45, 85, 85 dB respectively; for the right ear, auditory thresholds in the same frequencies were recorded as 20, 50, 80, and 85 dB.  Average loss in the left ear was listed as 59 dB, and average loss in the right ear was 59 dB.  Speech recognition ability was 84 percent in the left ear and 88 percent in the right ear.  The results of this examination correspond to Level III hearing in the left ear and Level III hearing in the right ear. 38 C.F.R. § 4.85(b).  When these values are applied to Table VII, a noncompensable (0 percent) disability rating is assigned.  38 C.F.R. § 4.85.  The examination report indicates that the Veteran described the functional impact of his hearing loss as difficulty hearing conversations.  He requires the use of hearing aids.  

Based on the above, the Board concludes that a compensable rating for left ear hearing loss is not warranted for any stage of his appeal.  It is apparent that the assigned disability evaluation for the Veteran's left ear hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for his left ear hearing loss under 38 C.F.R. §§ 4.85 or 4.86, Diagnostic Code 6100.

The Board also finds that the schedular rating criteria adequately describe the Veteran's hearing loss symptoms and disability.  This means that the Veteran's disability does not manifest an exceptional disability picture.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for a higher rating on an extraschedular basis for his service-connected left ear hearing loss disability.  38 C.F.R. § 3.321(b)(1). 

Here, the symptoms that the Veteran has reported are all contemplated by the rating schedule.  For hearing loss, his symptoms include difficulty hearing conversations.  These are not unusual or exception symptoms, but rather are contemplated by the rating schedule which tests for speech recognition as well as thresholds.  The Veteran nor his representative have alleged that his hearing loss disability causes symptoms outside the rating criteria.  See 38 C.F.R. § 3.321(b)(1); see also 38 C.F.R. § 4.16.  As such the regular schedular criteria provide for adequate compensation.

For these reasons, the Board declines to remand the left ear hearing loss claim just discussed for referral for extraschedular consideration.

As such, the preponderance of the evidence is against the assignment of a compensable rating for the Veteran's left ear hearing loss disability, and the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to an initial compensable rating for left ear hearing loss is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


